UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5323


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BYRON KEITH BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cr-00303-WMN-1)


Submitted:   May 25, 2012                   Decided:    August 15, 2012


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sicilia Chinn Englert, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Joyce K. McDonald, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial for multiple counts of wire

fraud and money laundering, Byron Keith Brown was convicted and

sentenced    to   a    total   of    180   months’    imprisonment.        In    this

appeal,   Brown       contends      that   the   district    court     abused    its

discretion in denying his motions for a continuance and a new

trial and erred in its application of U.S. Sentencing Guidelines

Manual (“USSG”) § 2B1.1(b)(2)(A), (b)(8)(C) (2009).                  We affirm.

            Brown’s arguments with respect to his motions relate

to the Government’s production of electronic discovery, which

included forensic images of Brown’s computer.                      Brown asserts

that he obtained access to the data only shortly before trial

when he discovered that the files were not organized in any

meaningful    form,     complicating       his   efforts    to   locate    relevant

documents.        He     compares      the     data   he    received      with    the

Government’s utilization of a virtual copy of Brown’s computer,

allowing the Government to navigate through the data exactly as

it had appeared to the user.               Brown argues that the Government

could have provided him with a virtual copy and contends that

its failure to do so limited his ability to prepare a defense to

such a degree that the district court abused its discretion in

failing to grant a continuance and, following the verdict, a new

trial.



                                           2
               We    review       a    district          court’s             decision      to   deny    a

continuance and a new trial for abuse of discretion.                                             United

States    v.    Ibisevic,         675 F.3d 342,         349     (4th      Cir.    2012)     (new

trial); United States v. Cole, 631 F.3d 146, 156 (4th Cir. 2011)

(continuance).             “The       denial       of    a       continuance           contravenes       a

defendant’s Sixth Amendment right to counsel only when there has

been      an        unreasoning              and         arbitrary              insistence           upon

expeditiousness in the face of a justifiable request for delay.”

United States v. Hedgepeth, 418 F.3d 411, 423 (4th Cir. 2005)

(internal quotation marks omitted).                               Even if we determine that

the    district          court        abused       its           discretion          in    denying      a

continuance,         Brown       “must       show        that          the    error       specifically

prejudiced his case in order to prevail.”                                Id. at 419.

               We note that the emails Brown sought were available

from     materials        provided          by     the       Government            apart    from     the

forensic       images,      and       that        the    Government             made      its   records

available      for       inspection         and    offered         to        print   copies     of     the

documents Brown had difficulty accessing.                                      Given these facts,

coupled with the significant delay that a continuance would have

demanded       as    a    result       of    defense         counsel’s             availability,        we

cannot say that the district court’s ruling was an abuse of

discretion.         See id.; see also Morris v. Slappy, 461 U.S. 1, 11

(1983)     (stating        that       “problem[]             .     .    .     of     assembling        the

witnesses, lawyers, and jurors at the same place at the same

                                                    3
time” necessitates granting “[t]rial judges . . . a great deal

of   latitude    in    scheduling    trials”).          Nor   can    we    say,     given

Brown’s    failure       to     direct     us    to    any    evidence       that    was

unavailable to him at trial, that the district court abused its

discretion      in    denying    Brown’s    motion     for    a    new    trial.      See

United States v. Fulcher, 250 F.3d 244, 249 (4th Cir. 2001)

(recounting five-part test for evaluating motion for new trial

based on newly discovered evidence).

           Next,         Brown     challenges          the        district        court’s

application of two sentencing enhancements.                        In reviewing the

district     court’s     application        of   the    Guidelines,          we    review

findings of fact for clear error and questions of law de novo.

United States v. King, 673 F.3d 274, 281 (4th Cir. 2012).                              A

sentencing enhancement must be supported by a preponderance of

the evidence.        United States v. Blauvelt, 638 F.3d 281, 293 (4th

Cir.), cert. denied, 132 S. Ct. 111 (2011).

           Brown argues that the district court erred in finding

that there were more than ten victims and applying the relevant

two-level enhancement.           He contends that the Government produced

only seven victims who suffered a monetary loss.                      The Guidelines

provide for a two-level enhancement where the defendant’s fraud

“(i) involved 10 or more victims; or (ii) was committed through

mass-marketing.”        USSG § 2B1.1(b)(2)(A).           Because Brown conceded

in the district court that his website met the mass-marketing

                                           4
definition, see USSG § 2B1.1 n.4(A), we need not address his

challenge to the number of victims involved in the offense.                                  See

United States v. Garrett, 243 F.3d 824, 830 (4th Cir. 2001)

(“[W]e can affirm [a] sentence on the basis of any conduct [in

the record] that independently and properly should result in an

increase in the offense level by virtue of the enhancement.”)

(internal quotation marks omitted).                          We therefore conclude that

the district court properly applied this enhancement.

              Finally, Brown argues that the district court erred in

applying        a         two-level           enhancement,          pursuant          to    USSG

§ 2B1.1(b)(8)(C), * for violating an administrative order because

the   order     in    question          was    not     a    final    agency     adjudication.

Because    Brown      failed       to    raise       this    argument     in    the    district

court,     we   review        it    for        plain       error.      United      States     v.

Massenburg,         564 F.3d 337,       342     n.2    (4th    Cir.      2009)      (“[A]n

objection       on    one     ground          does     not     preserve        objections     on

different grounds.”).               Accordingly, Brown “must show that an

error was made, is plain, and affected his substantial rights.”

United States v. Slade, 631 F.3d 185, 190 (4th Cir.), cert.

denied, 131 S. Ct. 2943 (2011).                            For purposes of plain error




      *
       This provision appears as § 2B1.1(b)(9)(C) in the 2011
edition of the Guidelines.



                                                 5
review, “‘[p]lain’ is synonymous with ‘clear’ or, equivalently,

‘obvious.’”        United States v. Olano, 507 U.S. 725, 734 (1993).

              On   this    record,   Brown      is   unable   to   show   that    the

district court plainly erred in applying the enhancement.                        Brown

asserts that he appeared for a hearing and that the agency took

no   further        action.       The      Government        responds     that    the

administrative record shows that Brown violated the order and

that he committed perjury.           However, because the agency’s cease

and desist order is the sole evidence in the record concerning

the administrative proceedings, it is neither clear nor obvious

that the district court erred in applying the enhancement.                        See

United States v. Goldberg, 538 F.3d 280, 291 (3d Cir. 2008)

(stating general rule that appellate courts will “impose the

enhancement after a meaningful negotiation or interaction led

the agency to issue a directive that the defendant subsequently

violated”).        Irrespective of the order’s finality, Brown asserts

that he complied with the order by moving his business from

Washington, D.C., to Wilmington, Delaware.                     The record shows,

however, that Brown continued to conduct business in Washington.

Brown therefore is entitled to no relief on this claim.

              Based on the foregoing, we affirm the judgment of the

district   court.         We   dispense    with      oral   argument    because   the

facts   and    legal      contentions     are   adequately     presented    in    the



                                           6
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    7